Citation Nr: 0121030	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder.  

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for vagotomy with 
a pyloroplasty and duodenal ulcer, currently rated as 40 
percent disabling.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

5.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to July 
1979.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The veteran's representative in June 2001 wrote that the 
veteran was service-connected for tinnitus at the 
noncompensable rate.  The representative noted that in May 
1999 a change of 38 C.F.R. § 4.87, Diagnostic Code 6260 now 
provides a 10 percent rating for recurrent tinnitus.  The 
Board of Veterans' Appeals interprets this statement as a 
claim for an increased rating for tinnitus.  Since the claim 
has not been developed or certified for appellate review it 
is referred to the RO for appropriate action.  

In addition, the veteran has submitted a claim for 
entitlement to a total rating based on individual 
unemployability due to service connected disability.  
However, in view of the decision that follows, which results 
in a combined schedular rating of 100 percent under 38 C.F.R. 
§ 4.25 (pending implementation of the Board's decision by the 
RO), such claim is rendered moot.  (If a veteran is found to 
be totally disabled under the rating schedule, the issue of 
entitlement to a total compensation rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) is moot.  
See VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).)


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder was not productive of occupational and social 
impairment with reduced reliability and productivity prior to 
August 9, 2000; it has been manifested by occupational and 
social impairment, with deficiencies in most areas, to 
include work, family relations, judgment, thinking, and mood, 
since August 9, 2000; it has not been productive of total 
occupational or social impairment since that date.  

2.  The veteran's service-connected diabetes mellitus 
requires the use of insulin twice daily, a restricted diet 
and regulation of his activities; it is not manifested by  
episodes of ketoacidosis; his hypoglycemic reactions have not 
required one or two hospitalizations per year or twice 
monthly visits to a diabetic care provider, but there has 
been no loss of strength or weight loss other than that 
recommended by his care provider.  

3.  The veteran's post operative pyloroplasty and vagotomy 
residuals include chronic dumping syndrome and impulse 
vagotomy diarrhea.  

4.  The veteran's postgastrectomy syndrome does not produce 
circulatory disturbance, or weight loss with malnutrition and 
anemia.  

5.  On the most recent VA audiological evaluation the 
veteran's hearing loss produced a numeric designation of 
hearing impairment of I in the right ear and I in the left 
ear.  

6.  The preponderance of the competent evidence is against a 
current diagnosis of  glaucoma, and there is no medical 
evidence of a nexus between the claimed disorder and service, 
nor is there any competent evidence to show that the 
veteran's diabetes has caused or aggravated claimed glaucoma.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent prior to February 9, 2000 for post-traumatic stress 
disorder have not been met; the criteria for a staged rating 
of 70 percent for post-traumatic stress disorder, from August 
9, 2000, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (2000).  

2.  The criteria for a 60 percent rating, for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2000).  

3.  The criteria for a rating in excess of 40 percent for 
residuals of a vagotomy and pyloroplasty with duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991);  38 
C.F.R. §§ 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 7308, 
7348 (2000).  

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.87, Diagnostic Code 
6101 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).  

5.  Claimed glaucoma was not incurred in active military 
service, nor is it  proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.304, 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claims in the statement 
of the case and subsequent supplemental statements of the 
case, and the multiple VA examinations and other diagnostic 
procedures in recent years, which evaluated the status of the 
veteran's disabilities, are adequate for rating purposes.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

A 40 percent rating for diabetes mellitus is assigned where 
there is a requirement for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).  

A vagotomy with pyloroplasty or gastroenterostomy is rated 40 
percent disabling if followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, Diagnostic Code 7348 
(2000).  The Note following the diagnostic code provides that 
dumping syndrome is to be rated under diagnostic code 7308.  

A 60 percent rating is provided for postgastrectomy syndrome 
that is severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2000).  

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

During the pendency of this appeal new regulations for 
evaluating hearing impairment have been published.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85 and 
4.86).  The revised criteria are effective June 10, 1999.  
The evaluation of hearing impairment in most cases is based 
on two criteria:  the results of a puretone audiometry test 
and the results of a controlled speech discrimination test.  
The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 as in effect prior to June 10, 1999.  The 
current version of 38 C.F.R. § 4.86 was retitled 
"Exceptional patterns of hearing impairment," and made 
changes to better highlight the unusual aspects of evaluating 
uncommon patterns of hearing impairment.  The new regulation 
provides for criteria for evaluation of hearing impairment 
based only on the puretone threshold average.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2000); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Factual Background.  The veteran's service medical records do 
not include a diagnosis of glaucoma.  

In August 1979 immediately after his separation from the 
service the veteran filed a claim for service connection for 
diabetes, an ulcer condition, hearing loss and other 
disabilities.  The RO granted service connection for 
vagotomy, rated as 20 percent disabling; diabetes mellitus, 
rated as 10 percent disabling; and right ear hearing loss, 
rated as zero percent.  

In May 1993 the veteran filed a claim for increased ratings 
for his service-connected disabilities.  He wrote that he had 
been treated at the Orlando, Florida VA Outpatient Clinic and 
was currently receiving treatment at Port Hueneme Naval Base.  
He requested that the RO obtain his records from the VA, and 
he indicated that he would forward his records from the naval 
base.  He requested an examination.  In October 1993 the 
veteran reported having treatment records at the Santa 
Barbara VA Outpatient Clinic.  He also requested an increased 
rating for diabetes.  

The RO received copies of the veteran's treatment records 
from the VA Outpatient Treatment Clinic (VAOPT) in October 
1993.  That same month the RO requested the records from the 
Santa Barbara VAOPT.  

The records from the Orlando VAOPT included a September 1990 
ophthalmology consult.  The consultation report did not 
include a diagnosis of glaucoma.  The impression noted was 
diabetes mellitus with no diabetic retinopathy.  
October 1993 optometry examination reports do not include a 
diagnosis of glaucoma.  February 1994 VA records of the eye 
clinic noted high normal intraocular pressure on the right.  

A VA examination of the digestive system was conducted in 
March 1994.  The veteran's current weight was 138 pounds.  
His maximum weight for the past year was 145 pounds.  There 
was no periodic vomiting, recurrent hematemesis or melena.  
He had epigastric pain three to four times a year.  

A VA examination for diabetes mellitus was performed in March 
1994.  The veteran had been started on insulin the previous 
day.  He complained of experiencing symptoms suggestive of 
hypoglycemia six to eight times a year.  He was on a 
restricted diet of 1200 calories and exercised on the 
treadmill for one half hour six days a week.  No diabetic 
ocular disturbances had been found at Santa Barbara the 
previous month.  He required five units of insulin at 
bedtime.  

On his VA examination cover sheet for March 1994 he recorded 
that he was self-employed as a minister from 1982 to 1992.  
From 1993 to that date he was also self-employed in the life 
insurance field on commission.  His monthly wages were $500.  
From 1979 to 1982 he worked in life insurance and made 
commissions of $2000 a month.  

An audiological evaluation was performed in March 1994.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
45
50
LEFT
35
20
50
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that the veteran's marginal English might 
be responsible for the discrimination scores.  The veteran 
reported bilateral periodic tinnitus.  

In April 1994 the RO again requested VA OPT records from 
Santa Barbara.  The Santa Barbara VA OPT clinic replied in 
May 1994 that all available records had been forwarded as 
requested.  

In an August 1994 rating decision the RO denied the veteran's 
claims for increased ratings for vagotomy, diabetes mellitus 
and right ear hearing loss.  

September 1994 VA records show that the veteran was evaluated 
in an eye clinic.  No diagnosis or assessment of glaucoma 
appears in the record.  A subsequent visit in October 1994 
included only a new prescription.  No diagnosis of glaucoma 
was indicated.  In September 1995 VA records include a 
diagnosis of background diabetic retinopathy.  There was no 
diagnosis of glaucoma.  

During the later part of 1995 and early 1996 the veteran was 
being followed for treatment and regulation of his diabetes 
mellitus every two weeks.  He reported episodes of 
hypoglycemia.  His treatment included adjusting his diet and 
monitoring his blood sugar.  In April 1995 it was noted that 
the veteran had no further episodes of hypoglycemia.  The 
veteran continued to be monitored every two weeks.  In July 
1996 the veteran again reported having hypoglycemia three 
days the previous week.  

March 1996 VA records included assessments of no diabetic 
retinopathy, retinal changes, no glaucoma and early 
cataracts.  

The veteran filed a claim in April 1996 for an increased 
rating for his service-connected diabetes.  He stated it had 
caused impotency and that his treatment records were at the 
Santa Barbara VA OPT clinic.  

The RO granted service connection for erectile dysfunction 
and impotence in a September 1996 rating decision.  A 
noncompensable rating was assigned.  He was granted special 
monthly compensation.  The evaluation of diabetes mellitus 
was continued as 20 percent disabling.  

In May 1997 the veteran filed a claim for an increased rating 
for diabetes.  The veteran indicated he had been on insulin 
for almost three years.  He was taking 22 units twice a day 
(morning and evening).  He also noted that his diet was 
restricted and that he was on an exercise program.  

The RO sent the veteran a letter in June 1997.  In the letter 
the RO requested that the veteran provide the names and 
addresses of any doctors or hospitals where he had received 
treatment.  They informed him that St. John Hospital and Dr. 
Y. X. had not answered their request for records of his 
medical treatment.  They asked that he obtain those records.  

In July 1997 the veteran submitted a VA Form 21-4138 and 
attached records.  On the form the veteran indicated that he 
had submitted VA records regarding his treatment for diabetes 
and records from Dr. Y. X., dating from October 1966 to July 
1997, for treatment of erectile dysfunction.  In August 1997 
the veteran submitted Authorization of Release of Information 
forms indicating treatment at the Carl T. Hayden Medical 
Center in Mesa, Arizona.  

In October 1997 the RO received an Information in Support of 
Service Connection for PTSD form from the veteran.  The form 
included an employment history.  The veteran was employed by 
American Mutual Life Insurance, Co., as an agent July 1979 to 
December 1982.  He left to join the Ministry of the Church of 
Christ.  He was a self-employed minister from December 1982 
to November 1992.  From January 1992 to June 1995 he worked 
part time as a self employed agent again with America Mutual 
Life Insurance, Co.  From April 1995 to June 1995 he worked 
as a Medical assistant with administrative services of the VA 
Administrative Clinic in Santa Barbara, California.  He left 
for medical reasons.  From June 1995 to that date he had 
worked part time as a self employed agent for American Life 
Insurance.  

The veteran requested an increased rating for his hearing 
loss in October 1997.  He submitted a copy of an undated 
audiogram performed by Miracle Ear.  The results were charted 
on a graph, but the auditory thresholds were not interpreted.  

A December 1997 Vet Center Intake form includes a mental 
status evaluation, which showed that the veteran was neat in 
appearance.  It was further noted that while his manner was 
anxious, his judgment was good, his speech and affect were 
appropriate, and he was oriented to time, place and person.  
The veteran's memory was impaired and motor activity revealed 
that he was tense.  A GAF score of 50 was assigned.  The 
examiner further reported that the veteran had gained 18 
pounds in 24 months, and had moderate sleep disturbance and a 
low energy level.  The veteran denied any homicidal or 
suicidal ideation.  He was using 26 units of insulin in the 
morning and 8 units at night for his diabetes.  

January 1998 VA records noted no glaucoma or cataracts.  Slit 
lamp examination revealed no background diabetic retinopathy.  

A VA psychiatric examination of the veteran was conducted in 
February 1998.  The veteran reported that a change in his 
behavior occurred around 1994.  In 1995 his primary care 
physician recommended he obtain treatment from the Vet Center 
for post-traumatic stress disorder.  He put it off awhile and 
then began attending the Vet Center in Phoenix, Arizona in 
October or November of 1997.  That was his first psychiatric 
treatment.  He goes to the Vet Center once a week for group 
therapy and takes medication.  The veteran reported that he 
was angry and became irritated at little things.  He reported 
having struck his wife maybe a dozen times.  The last time 
that had occurred was approximately a year and a half ago.  
At that time he was dealing with his anger by isolating 
himself and avoiding others rather than acting out 
physically.  He reported an exaggerated startle response to 
loud noises, particularly to cars backfiring.  That had 
occurred approximately four times in the last year.  He had 
continuing nightmares.  The nightmares were about the war 
zone.  He would wake up and be unable to go back to sleep 
after he had a nightmare.  He had one to two nightmares a 
week.  They were accompanied by sweating and thrashing.  He 
described himself as having a "don't care attitude."  He 
had some intrusive thoughts that he referred to as indelible 
memories.  When asked about feelings of depression he stated 
that was why he was taking medication.  He reported feeling 
down when there were problems.  He described some fleeting 
thought of driving off of a cliff.  There had been no 
attempts in the past.  He fights those thoughts.  His church 
helped.  He complained of forgetfulness for things like 
regularly scheduled appointments.  He did not have a daily 
routine.  He had been married since 1960.  They have four 
children.  They go to visit their children in California once 
a month.  His social activities are centered around his 
church.  They had friends but not close friends.  

Mental status examination revealed his immediate and remote 
memories were good.  He was oriented in all spheres.  His 
speech was normal.  His thought processes were spontaneous 
and abundant.  There was no suicidal or homicidal ideation.  
There were no delusions, ideas of reference or feelings of 
unreality.  His abstract ability was good.  Concentration as 
measured by serial 7s evidenced two errors.  His mood on the 
day of examination by self report was friendly.  His mood was 
euthymic and his range of affect was broad.  He was alert and 
responsive.  His judgment and insight were good.  The 
diagnosis was chronic mild post-traumatic stress disorder.  
On Axis V, 70/70 was assigned.  

Records of the veteran's participation in a group for 
treatment of post-traumatic stress disorder, dated from March 
1998 to March 1999, are of record and have been reviewed.

June 1998 VA records noted the veteran had insulin controlled 
diabetes.  

The RO issued a rating decision in October 1998.  Service 
connection was granted for post-traumatic stress disorder and 
a 10 percent rating was assigned as of September 1997.  The 
20 percent rating for diabetes mellitus was continued.  
Service connection was granted for peripheral neuropathy of 
the right and left lower extremities and noncompensable 
ratings were assigned.  The noncompensable rating for 
erectile dysfunction was continued.  The 20 percent rating 
for vagotomy was continued  In all the RO adjudicated 
eighteen issues.  

On the authorized VA audiological evaluation in February 
1999, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
50
60
LEFT
35
30
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  

In March 1999 the veteran filed a notice of disagreement.  He 
stated that he felt a higher rating should be assigned.  He 
asserted he was unemployable due to his existing 
disabilities, diabetes and ulcer.  He had hearing problems, 
tinnitus in both ears and it bothered him.  He had glaucoma 
in his right eye due to his being diabetic.  He was attending 
a Vet group for post-traumatic stress disorder.  

Records received after the March 1999 notice of disagreement 
include a January 1999 record from the VA endocrinology 
clinic.  It revealed the veteran was on 70/30 insulin.  March 
1999 records from the VA endocrinology clinic indicate the 
veteran was currently taking 14 units in the AM and 12 units 
in the evening as well as Metformin one gram twice daily.  

A March 1999 letter from Dr. K. K., a private 
ophthalmologist, includes impressions of mild background 
diabetic retinopathy in the right eye and glaucoma suspected, 
based on increased intraocular pressures and borderline cup 
to disc ratios.  He placed the veteran on Alphagan ophthalmic 
solution OD, b.i.d.  He recommended following him for a few 
days with automated perimetry and intraocular pressure 
measurement in the afternoon.  A bill for services on the 
same date included diagnoses of diabetic retinopathy and open 
angle glaucoma.  

The RO issued the veteran a statement of the case in April 
1999.  It included the issues of the evaluations for post-
traumatic stress disorder, diabetes mellitus, vagotomy, right 
ear hearing loss and service connection for an eye disorder, 
to  include glaucoma.  

In April 1999 the veteran filed a VA form 1-9 and stated he 
wished to continue his appeal.  He indicated he did not want 
a BVA hearing.  

The veteran submitted a memorandum in April 1999.  He 
requested unemployability benefits.  He wrote that from April 
1995 to May 1995 he was employed at the VA Medical Clinic in 
Santa Barbara as a medical clerk.  He resigned due to his 
diabetes and ulcer problems.  Often he felt weak and had to 
stop working.  Nurses at the VA gave him glucose tablets, 
made him rest and sent him home.  Often he had an upset 
stomach, gas and took Mylanta.  He was insulin dependent with 
Glucophage and his diet and daily activities were restricted.  
His vision was blurry.  He tired after 30 minutes or so 
working on the computer, reading, typing or writing, which he 
believed was probably due to his diabetic retinopathy and 
glaucoma.  He noted that he had already submitted his 
Medicare eye specialist findings.  The veteran further stated 
that he had hearing problems, which necessitated hearing 
aids, and bilateral ringing in the ears or tinnitus.  He also 
gave a history of attendance at PTSD meetings for over a year 
with a VA counselor and taking Sertraline for depression.  He 
stated he was unable to work as a mechanic due to lower back 
pain, carpal tunnel syndrome, right shoulder surgery and a 
weak left leg.  He also noted that he had poor concentration 
and was forgetful.  

In April 1999 a VA ophthalmology examination was performed.  
The intraocular pressure measured by applanation without any 
medication used in the morning was 17 on the right and 18 on 
the left.  Slit lamp examination was negative.  There was no 
sign of diabetic retinopathy and no signs of glaucomatous 
changes in the discs.  The impression of the examiner was 
that there was no eye pathology and no sign of ocular 
complications related to the veteran's diabetic condition.  

A VA examination was conducted in April 1999 to determine the 
severity of the veteran's diabetes.  The veteran was 
diagnosed with diabetes on his retirement physical in 1979.  
He was initially started on a diet for diabetes, then later 
placed on oral hypoglycemics and finally insulin in 1995.  At 
that time he was taking insulin and metaformin in excellent 
control.  The veteran had no history of diabetic 
ketoacidosis.  He did however have frequent hypoglycemic 
reactions on his current regimen.  His hypoglycemia occurred 
daily.  He was on a restricted diet.  His weight has been 
very stable.  He exercised daily.  

A VA examination was conducted in June 1999.  The veteran's 
history included surgery in 1975 for treatment of recurring 
problems with a duodenal ulcer.  A vagotomy with pyloroplasty 
was performed.  The veteran progressed reasonably well for 
five years after the surgery.  In 1980 he began to have 
problems with his digestive system.  His symptoms included 
postpharyngeal gas, bloating, abdominal gas, frequently 
associated with nausea, rarely with vomiting.  They occurred 
almost immediately after eating.  It was often associated 
with rumbling, gurgling, and noisy bowel sounds.  More 
recently he has had frequent episodes of loose stools and 
diarrhea.  Although there had been no fresh, red blood, in 
the past he had some darker black stools.  His symptoms 
occurred on a daily basis.  His weight on the day of 
examination was 146.5 pounds.  His maximum weight for the 
past year was 148 pounds.  The bowel movements occurred 
frequently and averaged about eight times a day.  The 
examiner noted the veteran was being treated with Sertaline 
which frequently caused a significant number of similar 
gastrointestinal symptoms.  The examiner stated it might play 
a part in the patient's symptoms.  An upper GI panendoscopy 
which was performed in May 1999 revealed a deformed pylorus, 
presumably the result of the patient's previous pyloroplasty.  
Otherwise the esophagus, stomach, and duodenum were within 
normal limits.  Specifically there were no current or active 
duodenal ulcers.  The veteran did not have any circulatory 
disturbances or hypoglycemic reactions to date.  He did have 
frequent diarrhea, eight times a day, associated with colicky 
pain and distention.  There had been little or no weight loss 
over the past year.  The veteran was not anemic.  The 
impression was status post pyloroplasty and vagotomy for 
chronic duodenal ulcer disease since 1975; chronic dumping 
syndrome, impulse vagotomy diarrhea; and probable significant 
aggravation of these symptoms due to use of Sertraline.  
There may have been a component of diabetic enteropathy.  

In July 1999 the veteran submitted a statement.  The veteran 
stated his physician had told him the weakness in his left 
leg and numbness of the second toe of the right foot could 
possibly be secondary to his diabetes.  He also claimed his 
high blood pressure was due to his diabetes or ulcer.  (The 
RO sent a letter to the veteran in July 2000 relating to the 
development of his claim for secondary service connection for 
hypertension.)  The veteran was continuing to attend post-
traumatic stress disorder group meetings under Karen Gage at 
the Episcopalian Church in Mesa.  

The RO received records of treatment of the veteran from Dr. 
D. M. in September 1999.  The records included a letter from 
Dr. J. E., who reported that she examined the veteran in July 
1999.  The examination revealed a high frequency neurosensory 
hearing loss and tinnitus.  A copy of an audiogram as 
attached to the letter.  The impression of the audiogram 
stated the veteran had a mild to severe sensorineural hearing 
loss that was greater on the right than the left.  He had 
good discrimination on the left and poor discrimination on 
the right.  

A VA examination to determine the severity of the veteran's 
post-traumatic stress disorder was performed in August 2000.  
The examiner had reviewed the previous VA examination in 
February 1998 that diagnosed post-traumatic stress disorder.  
The veteran expressed difficulty in expressing his feelings 
and emotions.  He had problems with sleep.  On most weekends, 
he woke up, got up and would go and check things around the 
house.  He reported having nightmares that occurred at a rate 
of once a week.  On nights when he experienced a bad dream he 
would wake up and stay awake for the remainder of the 
evening.  He had intrusive thoughts triggered when he would 
see someone who was Japanese or Vietnamese.  His intrusive 
thoughts were also triggered by the smell of diesel fuel.  He 
had continuing anger and irritability.  He got angry easily 
and made both verbal and physical gestures and threats.  He 
continued to meet avoidance criteria in relation to prior 
trauma and continued to demonstrate an exaggerated startle 
response.  He also continued to exhibit hypervigilant 
behavior, particularly at night.  He reported feelings of 
depression whenever he disagreed with anybody, and became 
depressed when he felt negativity from other people.  He did 
not have active thoughts of suicide, but did have such 
thoughts as "it's better to die."  He did not verbalize a 
plan to act on the suicidal thoughts.  The veteran was still 
quick to anger with his spouse.  It was noted that he was 
retired, but had worked for the census for three months.  He 
reported much anger and frustration with his experiences in 
working for the census.  The veteran indicated that he 
preferred solo activities, because he did not want to hurt 
other people's feelings.  

Mental status examination revealed his immediate and recent 
memories were intact.  His remote memory was good.  He was 
oriented in all spheres.  His speech was vague, sometimes 
loud and frequently emotional.  The predominant emotion was 
anger.  The veteran's overall presentation might be 
classified as intense.  Thought process production was 
spontaneous, sometimes over abundant.  Continuity of thought 
contained considerable rambling as well as responding with 
some apparently irrelevant material.  Continuity of thought 
was goal directed when restructured by the examiner.  Thought 
content contained no suicidal or homicidal ideation today.  
There were no delusions, ideas of reference or feelings of 
unreality.  The veteran's abstractability was good and his 
concentration was intact.  His mood was dysphoric, although 
his range of affect was broad.  He was alert and responsive, 
and his judgment and insight were good.  The diagnosis was 
chronic post-traumatic stress disorder.  On Axis V a Global 
Assessment of Functioning score of 45/45 was assigned.  

The RO issued to veteran a supplemental statement of the case 
in March 2000.  The RO increased the evaluation for post-
traumatic stress disorder to 50 percent effective September 
3, 1997.  An increased rating to 40 percent for diabetes was 
granted effective May 20, 1997.  An increased rating to 40 
percent for vagotomy was granted effective May 20, 1997.  
Service connection for diabetic retinopathy was granted and a 
noncompensable rating was assigned.  Service connection was 
granted for left ear hearing loss.  The RO continued the 
noncompensable rating for bilateral hearing loss.  The 
previous denial of service connection for glaucoma was 
confirmed and continued.  

In a March 2001 letter the veteran wrote it was his 
understanding that his disability rating was now 100 percent.  
He stated he was satisfied with the decision.  The RO 
responded to him in an April 2001 letter.  The letter 
explained that the veteran overall or combined rating was 80 
percent.  38 C.F.R. § 4.25.  

Analysis.  

Post-traumatic Stress Disorder

The appeal of the issue of the rating for post-traumatic 
stress disorder arises from the decision originally granting 
service connection.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The first diagnosis of post-traumatic stress disorder appears 
in a December 1997 Vet Center record.  At the time of his 
initial evaluation at the Vet Center a Global Assessment of 
Functioning Score of 50 was assigned.  The veteran was 
working part time as a self employed insurance agent.  

In February 1998 the veteran was evaluated by VA.  The VA 
examiner assigned a Global Assessment of Functioning Score of 
70.  When he was reevaluated in August 2000 a Global 
Assessment Score of 45 was assigned.

The Court noted in Carpenter v. Brown, 8 Vet. App.240, 242 
(1995), Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].
The medical evidence of record does not show that the veteran 
met the criteria for a rating in excess of 50 percent for his 
post-traumatic stress disorder prior to the February 9, 2000 
VA psychiatric examination.  The February 1998 VA mental 
status examination was essentially normal and the GAF scale 
score at that time was 70, which is clearly not consistent 
with a rating in excess of 50 percent. 

The Board compared the symptoms of post-traumatic stress 
disorder that were reported on the most recent VA psychiatric 
examination, which was performed on August 9, 2000.  The 
veteran does not exhibit the symptoms which are listed in the 
criteria for a higher evaluation (70 percent).  However, the 
Global Assessment of Functioning scores assigned to the 
veteran are indicative of the severity of his symptoms.  In 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), the Court 
noted that a GAF of 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.)"  The Vet Center evaluation and the most 
recent VA evaluation both included Global Assessment of 
Functioning Scores that indicate the veteran's post-traumatic 
stress disorder causes serious impairment in occupational 
functioning.  In considering all of the relevant evidence, it 
is the Board's judgment that, from August 9, 2000, the 
veteran's service-connected post-traumatic stress disorder 
has been productive of occupational and social impairment, 
with deficiencies in most areas, to include work, family 
relations, judgment, thinking, and mood.  Accordingly, a 
staged rating of 70 percent is warranted, effective from 
August 9, 2000.  Fenderson, supra.  The Board further finds 
that the preponderance of the evidence is against a finding 
that his post-traumatic stress disorder is manifested by 
total occupational or social impairment from that date.   

Diabetes Mellitus

The veteran's diabetes is currently rated as 40 percent 
disabling.  A 60 percent rating requires use of insulin, a 
restricted diet, regulation of activities with either 
episodes of ketoacidosis or hypoglycemia necessitating either 
twice a month diabetic visits or two hospitalizations a year, 
plus complications.  The veteran is using insulin by 
injection twice a day.  He follows a diet plan.  He regulates 
his activities which include exercising on a regular basis.  
He has not had episodes of ketoacidosis.  He has hypoglycemic 
reactions.  They have not required hospitalization for 
treatment.  In the recent past he was seeing his diabetic 
care provider every two weeks.  He is currently seeing them 
every three months.  The veteran has complications of 
diabetes such as peripheral neuropathy and diabetic 
retinopathy.  (Service connection and separate ratings are in 
effect for peripheral neuropathy and diabetic retinopathy.)

In situations such as this when the veteran does not fully 
meet the criteria for an evaluation the regulations provide 
that if there is a question as to which of two evaluations 
should be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In this case the veteran meets 
every one of the criteria for a 60 percent rating except the 
requirement of either hospital treatment of twice weekly 
diabetic treatment visits.  The actual pathology described in 
the Diagnostic Code is present, i.e. hypoglycemic reactions.  
The Board also notes that on the recent VA examination the 
physician noted that the veteran's diabetes appeared to be 
too tightly controlled and that his drugs might need to be 
further reduced, which suggests the need for more frequent 
follow-up visits.  In addition the veteran does have a recent 
history of going for treatment every other week.  The Board 
has determined that the veteran's diabetes mellitus more 
nearly approximates the criteria for a 60 percent rating.  

The Board next considered whether he meets the criteria for a 
100 percent rating.  He is taking insulin twice a day in the 
morning and evening.  His diet is restricted.  He regulates 
his activity.  He does not have episodes of ketoacidosis.  He 
has not been hospitalized for treatment or seen his care 
provider on a weekly basis.  There is no evidence of loss of 
weight or strength.  The VA examiners specifically noted no 
weight loss.  The Board has noted the only references to 
weight loss relate to that which was recommended and 
intentional. 

The veteran's service-connected diabetes mellitus requires 
the use of insulin twice daily, a restricted diet and 
regulation of his activities; it is not manifested by  
episodes of ketoacidosis, his hypoglycemic reactions have not 
required one or two hospitalizations per year or twice 
monthly visits to a diabetic care provider, and there has 
been no loss of strength or weight loss other than that 
recommended by his care provider.  Based on these findings 
the Board has determined that an increased rating to 60 
percent is warranted, but the next highest rating of 100 
percent for the veteran's diabetes is not warranted.  

Vagotomy with Pyloroplasty

The veteran's residuals of a vagotomy with pyloroplasty are 
rated based on Diagnostic Code 7348.  The maximum schedular 
rating is 40 percent.  The veteran's residuals are currently 
rated as 40 percent disabling.  Although a higher rating is 
not provided, a note following the Diagnostic Code instructs 
that recurrent ulcer and dumping syndrome are to be rated 
under other sections of the code.  The VA evaluations have 
not noted a recurrent ulcer.  The VA examiner did 
specifically diagnosis dumping syndrome.  Dumping syndrome is 
rated under the Diagnostic Code for rating postgastrectomy 
syndrome.  

The regulations provide that the veteran's disability may be 
rated under either the code for rating vagotomy or under the 
code for rating postgastrectomy syndrome.  Only a single 
evaluation may be assigned.  38 C.F.R. § 4.114.  

The veteran's symptoms of dumping syndrome are not of such 
severity as required for a 60 percent rating for 
postgastrectomy syndrome.  Although the veteran does have 
some nausea he does not have circulatory disturbance after 
meals.  He has diarrhea and hypoglycemic reactions.  
According to his physicians he does not have weight loss with 
malnutrition or anemia.  The Board has noted that new 
criteria have been adopted which redefine weight loss for 
rating purposes.  Since the physician have noted no weight 
loss it is unnecessary to consider either the old or new 
definitions of weight loss.  

A higher evaluation for residuals of vagotomy is not 
warranted.  



Bilateral Hearing Loss

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A VA audiological evaluation in March 1994 revealed hearing 
loss of 36 average pure tone threshold loss in the right ear 
and the 80 percent correct speech discrimination score in the 
right ear, when entered into Table VI of § 4.85, result in a 
numeric designation of III in the right ear.  The reported 37 
average pure tone threshold loss in the left ear and the 80 
percent correct speech discrimination score in the left ear, 
when entered into Table VI of § 4.85, result in a numeric 
designation of III in the left ear.  When applied to Table 
VII of § 4.85, the numeric designations of III in the right 
ear and III in the left ear translate to a zero percent 
evaluation for the veteran's service connected hearing 
disability.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The VA audiological evaluation in February 1999 demonstrates 
hearing loss of 44 average pure tone threshold loss in the 
right ear and the 92 percent correct speech discrimination 
score in the right ear, when entered into Table VI of § 4.85, 
result in a numeric designation of I in the right ear.  The 
reported 41 average pure tone threshold loss in the left ear 
and the 92 percent correct speech discrimination score in the 
left ear, when entered into Table VI of § 4.85, result in a 
numeric designation of I in the left ear.  When applied to 
Table VII of § 4.85, the numeric designations of I in the 
right ear and I in the left ear translate to a zero percent 
evaluation for the veteran's service connected hearing 
disability.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board also considered whether the veteran's hearing loss 
met the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four specified frequencies is not 55 decibels 
or above.  The puretone tone thresholds are 30 decibels are 
less at 1000 Hertz but are not 70 or above at 2000 Hertz.  
The veterans bilateral hearing loss does not produce an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 (a) or (b).  

A compensable rating for bilateral hearing loss is not 
warranted.  Since a compensable rating is not applicable 
during the rating period it is unnecessary to consider 
whether this is an initial or original rating under 
Fenderson.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's service-connected disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  (The Board parenthetically notes that, as the 
result of this decision, the combined schedular evaluation 
for the veteran's service-connected disabilities will be 100 
percent, under 38 C.F.R. § 4.25, pending implementation of 
the Board's decision by the RO.)

As the preponderance of the evidence is against a rating in 
excess of 70 percent for post-traumatic stress disorder, a 
rating in excess of 60 percent for diabetes mellitus, a 
rating in excess of 40 percent for residuals of a vagotomy 
and pyloroplasty with a duodenal ulcer, and a compensable 
rating for bilateral hearing loss, the doctrine of reasonable 
doubt is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

Service Connection for Glaucoma

Service medical records do not include a diagnosis of 
glaucoma.  The veteran does not contend that he had glaucoma 
in service.  He asserts that his diabetes mellitus has caused 
him to develop glaucoma.  

The only diagnosis of glaucoma appears in a March 1999 letter 
from a private ophthalmologist.  The physician noted an 
impression of suspected (emphasis added) glaucoma based on 
increased intraocular pressures and borderline cup to disc 
ratios, and he recommended further testing. 

Subsequent to that examination a VA ophthalmologic 
examination was performed in April 1999.  The VA examiner 
reviewed the claims folder.  The examiner reported the 
intraocular pressure readings and specifically noted there 
were no glaucomatous changes in the discs.  His conclusion 
was that there was no sign of ocular complications related to 
the veteran's diabetic condition.  

As to whether the veteran has a current diagnosis of 
glaucoma, the Board has placed greater weight on the VA 
examination since it was more thorough in nature and was 
conducted subsequent to the examination of the private 
physician.  It included consideration of the intraocular 
pressure and discs which were noted to be the cause of the 
earlier suspicions of glaucoma.  Based on the mere suspicion 
of glaucoma which was not confirmed on later examination the 
Board concludes that there is no confirmed diagnosis of 
glaucoma currently of record.  As the preponderance of the 
evidence is against a current diagnosis of glaucoma, and 
there is no medical evidence of record to indicate that a 
service-connected disability, to include diabetes, has caused 
or aggravated the claimed eye disorder (38 C.F.R. 
§ 3.310(a)), the veteran's claim must be denied.

The Board is cognizant that the RO denied the claim for 
service connection for glaucoma on the basis that the claim 
was not well grounded.  In Bernard v. Brown, 4 Vet.App. 384 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  The RO arranged for a VA examination to 
determine if the veteran had glaucoma or any other eye 
disorder which was attributable to his service connected 
diabetes.  All of the relevant evidence and law and 
regulations were considered by the RO and Board.  The veteran 
did not identity any other physician who treated him for 
glaucoma.  The RO assisted the veteran in developing his 
claim.  The Board has proceeded to adjudicate the claim since 
no prejudice would result to the veteran.   

Service connection for glaucoma is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder, prior to August 9, 2000, is denied.

A staged rating of 70 percent for post-traumatic stress 
disorder, from August 9, 2000, is granted, subject to the law 
and regulations governing the award of monetary benefits.  

An increased rating to 60 percent for diabetes mellitus is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

A rating in excess of 40 percent for residuals of a vagotomy 
and pyloroplasty with a duodenal ulcer is denied.  

A compensable rating for bilateral hearing loss is denied.  

Service connection for glaucoma is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 


